Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group V, Species A in the reply filed on 29 June 2022 is acknowledged.  The traversal is on the ground(s) that claim 1 has a special technical feature that distinguishes over the prior art.  This is not found persuasive because claim 1 is rejected by the prior art, as seen below.
The requirement is still deemed proper and is therefore made FINAL.

Claim 16 is objected to because of the following informalities:  
At the end of line 2 of claim 16, “comprises and a secondary” should be changed to –comprises a secondary--.
Appropriate correction is required.

Claims 1,2,13,16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 starts with “A cutter arrangement for a printer”.  The “for a printer” recitations suggests that the printer is an intended use, and not actually required for the claims.  However, on 4 of claim 1, it is recited that that a shaft is “perpendicular to a media advance direction of the printer”.  This is hard to judge if the printer is not part of the claimed device.  Is the printer positively claimed or not?  If Applicant would like to positively recite the printer, the beginning of claim 1 should be changed to “A printer having a cutter arrangement….”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Adachi et al.(7,370,562), who shows a cutter usable with a printer, the cutter having all of the recited limitations as follows;
a cutter module slidably arranged on a shaft (41), the shaft extending in a direction perpendicular to a media advance direction of the printer (see advance direction arrow in figure 1, not clear if printer is required, see 112b rejection above); 
wherein the cutter module comprises a transmission ring (35 or 37) surrounding the shaft to transmit rotation of the shaft; and 
wherein the cutter module comprises a movable cutting blade (22) and a transmission group (37,38,36, etc.) to transmit rotation of the transmission ring to movement of the moveable cutting blade.
With regard to clam 2, note that Adachi has multiple cutting modules on the shaft.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,13,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz Ananos (WO2017/188937) in view of Adachi et al.(7,370,562).
Sanz Ananos shows a cutter arrangement for use with a printer (not shown but mentioned), the cutter arrangement having most of the recited limitations as follows;
a cutter module slidably arranged on a shaft (208), the shaft extending in a direction perpendicular to a media advance direction of the printer (see figure 1C); 

wherein the cutter module comprises a movable cutting blade (204) and a transmission group (214,216, etc.) to transmit rotation 
	As seen in strikethrough above, Sanz Ananos does not have a transmission ring around the shaft.  Examiner takes Official Notice that such is well known on laterally shiftable cutter modules.  An example of this is Adachi (35 or 37).  Additional examples can be provided if challenged, as this is common.
	It would have been obvious to one of ordinary skill to have modified Sanz Ananos by providing his cutter module with a transmission ring, as is well known and taught by Adachi, since it is known for the same purpose, and since it decreases the chance of slipping between the shaft and the transmission.
	With regard to claim 2, note that Sanz Ananos has multiple cutter modules on the shaft.
	In regard to claim 13, see Sanz Ananos’s lock wheel 216 and associated gear, as discussed in the portion of paragraph 0023 at the top of page 8, and note how the cutter module, as a whole, rotates as it transitions from figure 2B to figure 2D along arrow 219.
	With respect to claims 16 and 17, Sanz Ananos has the driven secondary blade (212).

Made of record but not relied on are patents to Adami and Ogawa showing pertinent pivotable cutter arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724